August 26, 2014 Filing Desk Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: Form N-14 for the Calvert VP Inflation Protected Plus Portfolio, a series of Calvert Variable Products, Inc. (File No. 333-197456) Ms. Roberts: I received your voicemail on August 18, 2014 indicating that you did not have any legal comments regarding the preliminary Form N-14 for the reorganization of Calvert VP Inflation Protected Plus Portfolio into Calvert VP Investment Grade Bond Index Portfolio (the “Reorganization”). Your voicemail indicated that Tony Durak had accounting comments regarding the preliminary Form N-14. Mr.
